IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44802

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 652
                                                )
       Plaintiff-Respondent,                    )   Filed: November 21, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JOSE ANTONIO LARA,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and sentence for second degree murder, appeal dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jose Antonio Lara pleaded guilty to second degree murder, Idaho Code §§ 18-4001 and
18-4003(g). Pursuant to the agreement and in exchange for Lara’s guilty plea, the State, among
other things, limited its sentencing recommendation to a unified life sentence, with eighteen
years determinate. Lara waived his right to appeal his sentence unless the district court exceeded
the determinate portion of the State’s recommendation. The district court imposed a unified life
sentence, with eighteen years determinate.       Lara appeals, contending that his sentence is
excessive.
       We hold that Lara’s appellate challenge to the excessiveness of his sentence has been
waived by his plea agreement. See I.C.R. 11(f)(1); State v. Cope, 142 Idaho 492, 495-99, 129


                                                1
P.3d 1241, 1245-49 (2006); State v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251, 1252 (Ct.
App. 2006). Lara’s plea agreement contained a clause by which Lara waived his right to appeal
his sentence. Accordingly, we dismiss Lara’s appeal.




                                              2